Title: Agreement with James Anderson for Nailers, 9 February 1781
From: Anderson, James,Jefferson, Thomas
To: 



Richmond Feby. 9th. 1781.

I have Nine lads thats Nailors, which the State may have for one Year at ⅔ Specie Pr. Day, they lads must be fed Clothed Washing and lodgeing fiting for Apprentises. Eight of those lads shall make Twenty five Thousand Nails pr. Week.
James Anderson


In Council Feb. 9. 1781.
The board agree to engage the above persons for one year on the terms above proposed on the condition that when not necessary to be employed in making nails, they shall do such other smith’s work as they are able to do.

Th: Jefferson

